DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.  Furthermore, examiner also acknowledges that claims 1, 5, 9, 12 & 15 have been amended, no additional claims have been added and no claims have been canceled.  Consequently, claims 1-20 are currently pending.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitations to the independent claims state “comprising job placement organizations providing services to at least one of unemployed adults and career-changing adults”, however, the specification does not provide support for the above limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US Patent Pub. 20200302564; referred to hereinafter as Varga), and further in view of Heyse et al. (US Patent Pub. 20050096973; referred to hereinafter as Heyse).
Claims 1, 9 & 15:	Varga disclose a system and method for career exploration and exposure (abstract & 0004-0005), comprising, a computer, an application stored in the computer (0019-0020), that when executed, receives a first message from a client device, the first message providing at least specifications for a future lifestyle and describing vocational interests of a party interested in the future lifestyle (0021-0022 & 0026-0029), determines cost of the desired future lifestyle, determines occupations associated with the described vocational interests, determines a subset of the occupations able to afford the desired lifestyle based at least on the determined cost (0060-0067), and sends a second message to the client device, the second message communicating the subset of occupations (0095-0118).  Varga, however, does not explicitly disclose an interface for organizational administrators in institutional settings allowing administrators to follow and manage progress of multiple users and also fails to disclose placement organizations providing services to at least one of unemployed adults and career-changing adults.  In an analogous art, Heyse teach a life and career management system for providing comprehensive life and career management services to an individual over a network.  The life and career management system permits an individual to create, modify, update and actively reference information pertaining to the establishment and improvement of their career while simultaneously managing their life more effectively. An individual using the system may complete successive personal discovery and life/career planning segments online and receive feedback regarding their progress including suggested steps the individual might consider taking to achieve their important life and career goals (0014-0016).  Furthermore, Heyse also teach user interface that allows an instructor to monitor and display inputs made by the student in the interactive lesson; whereby the teacher can guide students through the interactive lesson and monitor all the student's progress (figure 20 and 0114 & 0191-0194).  Heyse also teach, placement organizations providing services to at least one of unemployed adults and career-changing adults (0022, 0088 & 0181-0184).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the program disclosed by Varga to include an administrator interface allowing said administrators to follow and manage progress of multiple users, and further provide placement organizations providing services to at least one of unemployed adults and career-changing adults, as taught by Heyse to verify individual performance of all the students.
Claims 2, 11 & 16:	The combination of Varga and Heyse teach specifications comprise at least one of the party's desired residence location, the user's desired housing arrangements, the user's eating habits, the user's transportation requirements, and the user's preferences for children, pets, and luxuries (Varga 0058).
Claims 3, 13 & 18:	The combination of Varga and Heyse teach first message further includes a present education level of the party (Varga 0023) and age (Varga 0071).
Claim 4:	The combination of Varga and Heyse teach based on at least one occupation in the subset and further based on the present education level, determines whether further education is needed to fulfill requirements of the at least once occupation (Varga 0062-0064).
Claims 5 & 12:	The combination of Varga and Heyse teach the system promotes organizational administration users to view reports that capture and summarize data usable for organizational decision-making (Heyse 0114 & 0191-0194).
Claims 6 & 20:	The combination of Varga and Heyse teach the costs of desired future lifestyle account for cost of living changes (Varga 0094).
Claim 7:	The combination of Varga and Heyse teach the application is web-based and mobile ready (Varga 0035).
Claim 8:	The combination of Varga and Heyse teach providing separate interfaces for students and adults (Varga 0055-0064 & Heyse 0083-0098).
Claim 10:	The combination of Varga and Heyse teach receiving vocational interests of the party and further reducing the occupations presented to the party based on the interests (Varga 0017-0025 & 0073-0079).
Claims 14 & 19:	The combination of Varga and Heyse teach that based on at least one of the present age and education level of the user, and further based on the vocational interests, recommending educational curricula for the user to qualify for the occupations (Varga 0022 & 0062-0068).
Claim 17:	The combination of Varga and Heyse teach the module evaluating financial requirements (Varga 0067).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Additional Notes
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649